Citation Nr: 0120970	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  94-42 060	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1953, and from March 1954 to March 1973.
This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 1997 and July 1999, when it was 
remanded for additional development.  In August 2000, the 
Board rendered a decision denying the benefit sought.  The 
veteran perfected a timely appeal of the August 2000 decision 
to the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  By order dated in January 2001, the 
Court vacated the Board's decision and remanded the appeal to 
the Board in accordance with a Joint Motion for Remand, filed 
by the parties in the case.


REMAND

As noted above, the Court vacated the Board's previous 
decision denying entitlement to service connection for a low 
back disability.  Upon remand, the Board is instructed to 
provide another orthopedic examination to clarify whether the 
veteran's low back disorder originated in service.  Following 
return of the veteran's claims files to the Board, the Board 
is reminded to set forth reasons and bases for its findings 
and conclusions on all material issues of fact and law 
presented on the record, and to apply the doctrine of 
reasonable doubt to its evaluation of the evidence.  
Specifically, the Board is instructed to apply the benefit of 
the doubt standard of review to a September 1999 medical 
opinion that it was "at least as likely as not" that the 
veteran's degenerative joint disease of the lumbar spine was 
not related to his service-connected low back pain.  The 
Board is also instructed to evaluate the probative value of 
the veteran's own opinion regarding the etiology of his low 
back disorder in light of the fact that he worked as a 
medical technician in service.  Lastly, the Board is reminded 
that when there is significant evidence in support of a 
claim, the Board must provide a satisfactory explanation as 
to why the evidence was not in equipoise.

In written argument received at the Board in June 2001, the 
veteran's attorney reiterated the points above, emphasized 
the points to be addressed by the examiner, and requested 
that in the event that evidence is missing from the file that 
is necessary to substantiate the veteran's claim for service 
connection for a low back disorder, the Board should specify 
the nature of the evidence that must be obtained.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

It is important to note that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This new law is especially pertinent to the 
veteran's claim because the Board previously denied his claim 
as not well grounded.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The veteran should be afforded a VA 
orthopedic/rheumatologic examination by a 
physician with expertise in these areas 
to identify the etiology of the veteran's 
currently-shown low back disorder.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to review all the pertinent medical 
records, with special attention to the 
service medical records and the VA 
examination reports dated in 1992, 1997, 
and 1999.  Based upon the records review, 
a clinical examination, and the results 
of any tests and studies deemed helpful 
by the examiner, the examiner is 
requested to form a medical opinion 
regarding the etiology of the veteran's 
low back disorder.  In so doing, it is 
requested that the examiner comment upon 
the complaints reflected in the veteran's 
service medical records, as well as the 
complaints reflected in post-service 
medical records.  The examiner should 
provide a complete explanation and 
rationale for all opinions expressed.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


